


Exhibit 10.12

 

[g47992ksi001.gif]

 

December 29, 2008

 

Donald R. Dancer

 

Dear Don:

 

Reference is made to the Severance Agreement, dated October 29, 2007,  entered
into by and between you and International Rectifier Corporation (the “Severance
Agreement”).

 

The purpose of this letter is to supplement the terms of the Severance Agreement
to include terms and conditions designed to make any payments pursuant to the
Severance Agreement compliant with Section 409A of the Internal Revenue Code of
1986, as amended (including the Treasury Regulations and other published
guidance related thereto) (“Section 409A”).

 

Your Severance Agreement is hereby modified as follows; capitalized terms used
but not defined herein shall have the meaning ascribed to them in the Severance
Agreement:

 

1.             Severance.  Subject to the conditions of payment described in
Section 10 relating to specified employees, any Cash Severance payable pursuant
to Section 2(b) of the Severance Agreement shall be paid in a cash lump sum on
the 60th day following your “separation from service,” provided you have
promptly executed and delivered (and not revoked) a Release Agreement within 50
days of your termination; provided, however, that if you fail to execute and
deliver such release, or you revoke such release, you shall not be paid any Cash
Severance pursuant to the Severance Agreement.  For this purpose, a “separation
from service” shall be defined within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder.

 

Except as modified hereby, your Severance Agreement remains unmodified.  Please
indicate your agreement with the foregoing by signing where indicated below.

 

Regards,

 

INTERNATIONAL RECTIFIER CORPORATION

 

 

 

By:

 

Its:  Assistant Secretary

 

 

 

Acknowledged and agreed:

 

 

 

 

 

 

 

Donald R. Dancer

 

Date:

 

 

--------------------------------------------------------------------------------
